Citation Nr: 1438189	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  


FINDING OF FACT

Tinnitus is etiologically related service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Thus, the provisions of 
38 U.S.C.A. § 1154(b) do not allow a combat Veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for determining what happened during service and is used only to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service, not to link the service problem etiologically to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis 

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that tinnitus was incurred in service.  

The Veteran contends, in a January 2010 substantive appeal, that he had the onset of tinnitus coincident with hearing problems beginning in service, and during a more recent March 2011 general medical examination, reported that he had the onset of ringing in the ears, intermittently, with exposure to gunfire in service, which progressively worsened and was now constant.    

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 reflects a duty MOS as an Infantry Operations and Intelligence Specialist, 11F20.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS in infantry fields, similar to that of the Veteran, have a high probability of exposure to hazardous noise.  Additionally, the Veteran's DD Form 214 shows that he had active service during the Vietnam War, and was in receipt of the Combat Infantryman Badge.  The record indicates that the Veteran was involved in combat, and the Board finds that the exposure to combat-related noise reported by the Veteran is consistent with the circumstances of his service.  See 38 U.S.C.A. 
§ 1154(a) and (b) (West 2002) and 38 C.F.R. § 3.304(d).  Thus, the Board finds that the Veteran has provided credible lay evidence of combat-related noise exposure in service.

The Board finds that tinnitus is shown to have been incurred in service.  A February 2009 VA examiner opined that given its late date of reported onset, tinnitus was less likely as not due to noise exposure in the military.  During examination, the Veteran reported exposure to noise from small arms fire, heavy artillery, mortars, grenades, helicopters, and radar, with no significant history of occupational or recreational noise exposure.  The Veteran reported having tinnitus over the past 35 years with an insidious onset.  The VA examiner reasoned that this would have been post-service in the early to mid-1970s.  The VA examiner, however, did not address the Veteran's contentions of having hearing problems in service or confirmed combat noise exposure in service, in providing his opinion.  While service treatment records do not reflect complaints related to tinnitus in service, an April 1965 audiological evaluation, completed in conjunction with the Veteran's Flight Class 3 Shotgun qualification, identifies at least some elevated hearing thresholds levels in service.
Moreover, during a later March 2011 general medical examination the Veteran clarified that tinnitus was intermittent with exposure to gunfire in service, and did not become chronic until a later date.  

The Board finds that the Veteran's estimated date range of "35 years" provided for the "insidious" onset of tinnitus was not so far removed from the Veteran's period of service that it weighs against the credibility of his report of having intermittent tinnitus in service.  The Veteran is competent to identify the presence of intermittent tinnitus coincident with exposure to combat noise exposure in service, and as a combat Veteran, the Board finds that he is credible in his report where it is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b), 
38 C.F.R. § 3.304(d).  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus is etiologically related to service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


